EXHIBIT 32.01 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The certification set forth below is being submitted in connection with the Quarterly Report on Form 10-Q (the “Report”) for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code. Bret C. Griess, the Chief Executive Officer and Randy R. Wiese, the Chief Financial Officer of CSG Systems International Inc., each certifies that, to the best of his knowledge: the Report fully complies with the requirements of Section13(a) or 15(d) of the Exchange Act; and the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of CSG Systems International, Inc. November 3, 2016 /s/ Bret C. Griess Bret C. Griess President and Chief Executive Officer November 3, 2016 /s/ Randy R. Wiese Randy R. Wiese Executive Vice President and Chief Financial Officer
